Fourth Court of Appeals
                                San Antonio, Texas
                                      February 2, 2018

                                    No. 04-17-00609-CV

                                   Marta ARREDONDO,
                                         Appellants

                                             v.

TECHSERV CONSULTING and Training, Ltd., T&D Solutions, LLC, and AEP Texas Central
                               Company,
                               Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 15-08-16922-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                      ORDER

       Appellee Techserv’s Second Motion for Extension of Time to file brief is GRANTED.
The appellees’ brief is due on February 20, 2018.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court